1-95-2711




In re R.M., a Minor                     ) Appeal from the
(The People of the State of Illinois,   ) Circuit Court of
                                        ) Cook County.
     Petitioner-Appellee,               )         
                                        )
          v.                            ) 
                                        )
Verline M.,                             ) Honorable    
                                        ) Christopher J. Donnelly,
     Respondent-Appellant).             ) Judge Presiding.  


     PRESIDING JUSTICE HARTMAN delivered the opinion of the court:
     Respondent, Verline M., the mother of the minor, R.M., appeals
from an order of the circuit court placing R.M. in the custody of
the guardianship administrator of the Department of Children and
Family Services (DCFS).  On appeal, respondent contends that: (1)
the court's finding of neglect was manifestly erroneous; and (2)
the court's failure to place in writing the factual basis for its
finding at the dispositional hearing contravenes the requirement
set forth in section 2-27 of the Juvenile Court Act of 1987 (the
Act) (705 ILCS 405/2-27(1) (West 1994)) and, therefore, the finding
must be vacated.
     On May 25, 1994, the State filed a petition for adjudication
of wardship on behalf of R.M. alleging that he was neglected and
abused.  After a temporary custody hearing, the court determined
that probable cause existed that R.M. was neglected and should be
removed from his mother's custody.  At the adjudicatory hearing,
Police Officer Eileen Daly testified that R.M. had been abandoned
at a police station on the morning of May 22, 1994.  Respondent's
father telephoned the police after he saw R.M.'s picture on
television.  Officer Daly questioned respondent's father, who told
her that he was watching R.M. because respondent was in the
hospital, but he then allowed his girlfriend, Yolanda Kemp, to take
R.M.  Respondent's father would not explain why he gave R.M. to
Kemp because he did not want to get Kemp in trouble.  Officer Daly
then questioned respondent, who stated that she left R.M. with her
father and that Kemp had telephoned her at the hospital demanding
money for babysitting.  After respondent told Kemp she did not have
any money, Kemp hung up the telephone and subsequently left R.M. at
the police station.  Respondent denied giving Kemp permission to
take R.M.  Respondent was not present at the adjudicatory hearing
although she had been present at the temporary custody hearing. 
The court made a finding of neglect for lack of care pursuant to
section 2-3(1)(a) of the Act.  705 ILCS 405/2-3(1)(a) (West 1994).
     At the dispositional hearing, Gerald Austin, the DCFS worker
assigned to R.M.'s case, testified that R.M. had been placed in his
aunt's home, which was suitable.  Respondent had had 10 children;
all 10 children had been removed from respondent's care before they
were five years old.  Six of the children have been adopted and the
remaining four are in the custody of DCFS.  Respondent, who failed
to complete required parenting classes and drug treatment, told
Austin that she had been recently released from prison and was
still taking drugs.  Respondent wanted her sister to care for R.M. 
Neither Austin nor respondent's attorney were able to notify
respondent of the dispositional hearing because they could not
locate her.  The court found that it was in the best interests of
R.M. to be adjudicated a ward of the court because respondent was
unable and unwilling to care for him.
     Respondent initially contends the court's determination that
R.M. was neglected was against the manifest weight of the evidence
because respondent was unaware that her father would give R.M. to
his girlfriend.
     Section 2-3 of the Act includes as the definition of a
neglected minor the following:
          "any minor under 18 years of age who is not
          receiving the proper or necessary support,
          education as required by law, or medical or
          other remedial care recognized under State law
          as necessary for a minor's well-being, or
          other care necessary for his or her well-
          being, including adequate food, clothing and
          shelter, or who is abandoned by his or her
          parents or other person responsible for the
          minor's welfare without a proper plan of care
          ***."  705 ILCS 405/2-3(1)(a) (West 1994).
Neglect includes both willful and unintentional disregard of
parental duties.  In re Ashley F., 265 Ill. App. 3d 419, 424, 638
N.E.2d 368 (1994).  A determination of neglect lies within the
province of the circuit court and will not be disturbed on appeal
unless it is contrary to the manifest weight of the evidence.  In
re Ashley F., 265 Ill. App. 3d at 425.  
     Based on the evidence, a finding of neglect was proper. 
Contrary to respondent's contention, a neglect determination
encompasses more than merely the knowledge and control of
respondent.  Respondent left R.M. with her father, who was an
unsuitable caregiver.  Respondent's father allowed his girlfriend
to take R.M.  Respondent's father would not explain why he gave
R.M. to his girlfriend because he did not want to get her in
trouble.  Respondent did not find an appropriate caregiver; as a
result, R.M. was abandoned.  The court's finding of neglect was not
manifestly erroneous.    
     Respondent next argues the circuit court failed to put in
writing the factual basis of its finding that respondent was
unwilling and unable to care for her child and, therefore, that
finding should be vacated and the cause remanded.  Respondent does
not contest the court's finding that she was unwilling and unable
to care for R.M.  Section 2-27 of the Act reads, in part, as
follows:
          "If the court determines and puts in writing
          the factual basis supporting the determination
          of whether the parents, guardian or legal
          custodian of a minor adjudged a ward of the
          court are unfit or are unable, for some reason
          other than financial circumstances alone, to
          care for, protect, train or discipline the
          minor or are unwilling to do so, and that it
          is in the best interest of the minor to take
          him from the custody of his parents, guardian
          or custodian, the court may at this hearing
          and at any later point:
                          ***
          [make a determination regarding the custody or
          guardianship of the minor]."  705 ILCS 405/2-
          27(1) (West 1994).
          Respondent failed to object to the court's failure to make written
findings.  The issue is therefore waived.  See Dineen v. City of
Chicago, 125 Ill. 2d 248, 265, 531 N.E.2d 347 (1988).  Waiver
aside, section 2-27 sets forth a permissive requirement.  See In re
D.K., 125 Ill. App. 3d 309, 311, 465 N.E.2d 133 (1984).  Moreover,
the court's decision is supported by the record and the court's
failure to write the factual basis for its determination does not
necessitate remand.
     Accordingly, the judgment of the circuit court is affirmed.
     Affirmed.
     SCARIANO and DiVITO, JJ., concur.